ORDER

PER CURIAM.
Appellant, Michael T. Jenkins, appeals the judgment of conviction entered by the Circuit Court of Franklin County after he was found guilty of driving while intoxicated, RSMo § 577.010,1 and of careless and imprudent driving, RSMo § 804.010. We affirm.
We have reviewed the briefs of the parties and the legal file and find the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 30.25(b).

. All statutory references are to RSMo 1994 unless otherwise noted.